Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kent Lembke, Reg. No. 44,866 on 05/06/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

CLAIM 1 (CURRENTLY AMENDED): A method for use in managing loads among a plurality of parallel processors, including: 
	receiving, at a processor executing code to provide a mapping engine, a data file that includes a plurality of data items, wherein the processor is communicatively linked via a communication network to the parallel processors; 
	with the mapping engine, determining a unique key for each data item of the plurality of data items; 

	with the mapping engine, sorting the unique keys in each first block into one of a plurality of key ranges in a sort space, wherein each key range includes first and second boundaries, and wherein each key range corresponds to a different respective one of the parallel processors; 
	conducting, by the processor using the mapping engine, an analysis on the unique keys in each key range to determine, for each key range, a probability of its corresponding one of the parallel processors completing execution of all data items in the key range last among all of the parallel processors; 
	with the mapping engine, adjusting one or more of the first and second boundaries of one or more of the key ranges such that the probabilities of the parallel processors approach equalization; and 
	sending the data items in the data file associated with unique keys in each key range to the different respective ones of the parallel processors for execution after the adjusting based on a mapping generated by the mapping engine that indicates which different respective one of the parallel processors is to process each of the plurality of data items, wherein the parallel processors execute the respective data items in parallel.

CLAIM 2 (ORIGINAL): The method of claim 1, wherein the conducting includes: summing, for each key range, the unique keys in the key range among all of the first blocks to obtain a sum of unique keys in each key range among all of the first blocks; and analyzing the sums.



CLAIM 4 (ORIGINAL): The method of claim 3, wherein the manipulating includes: obtaining, for each different respective parallel processor, a measure of uncertainty in the mean number of unique keys per first block ("standard error") in its corresponding key range based on a) the standard deviation of the unique keys per first block in the corresponding key range and b) a total number of the plurality of first blocks, wherein the probability for each parallel processor is based on a) the mean number of unique keys per first block in its corresponding key range and b) the "standard error" in its corresponding key range.

CLAIM 5 (ORIGINAL): The method of claim 4, wherein the adjusting includes adjusting the one or more of the first and second boundaries of one or more of the key ranges such that for any of the key ranges, a sum of: a) the mean number of unique keys per first block for the key range, and b) a product of i) the standard error for the key range and ii) a constant, is equal to the same value.

CLAIM 6 (ORIGINAL): The method of claim 1, wherein the adjusting includes adjusting the one or more of the first and second boundaries of the one or more of the key ranges so as to encompass fewer data items in the data file when the probability of the one or more parallel 

CLAIM 7 (ORIGINAL): The method of claim 1, wherein the conducting includes determining that each key range has a different total number of unique keys compared to the other key ranges, and wherein the adjusting includes adjusting the one or more of the first and second boundaries of the one or more of the key ranges such that that the total number of unique keys in each key ranges approaches equalization.

CLAIM 8 (PREVIOUSLY PRESENTED): The method of claim 1, further including: 
	receiving a request for the one of the plurality of parallel processors that processed a particular one of the plurality of data items identified by a particular unique key; and 
	using the particular unique key as an index into the mapping to identify the particular parallel processor.

CLAIM 9 (ORIGINAL): The method of claim 1, wherein each unique key is an alphanumeric string, and wherein each of the first and second boundaries of each of the key ranges is an alphanumeric string.

CLAIM 10 (CURRENTLY AMENDED): A method of implementing an assignment plan to map each of a plurality of data items in a data file to one of a plurality of parallel processors, comprising: 
	with a mapping engine running on a computer system communicatively coupled to the parallel processors, sorting unique keys of data items in each of a plurality of first blocks of the data file into one of a plurality of key ranges in a sort space, wherein each key range corresponds to a different respective one of the parallel processors; 
	with the mapping engine, determining, for each key range, a mean number of unique keys per first block in the key range; 
	with the mapping engine, determining, for each key range, a standard deviation of the unique keys per first block in the key range; 
	with the mapping engine, obtaining, for each different respective parallel processor, a measure of uncertainty in the mean number of unique keys per first block ("standard error") based on a) the standard deviation of the unique keys per first block in the corresponding key range and b) a total number of the plurality of first blocks; 
	generating, by the mapping engine based on the a) mean number of unique keys per first block and b) the standard error for each different respective parallel processor, a mapping that indicates which different respective one of the plurality of parallel processors is to process each of the plurality of data items; and
	sending the data items in the data file associated with unique keys in each key range to the different respective ones of the parallel processors for execution based on the generated mapping, wherein the parallel processors execute the respective data items in parallel.

CLAIM 11 (CURRENTLY AMENDED): The method of claim 10, further including: 
	using, for each different respective parallel processor, a) the mean number of unique keys per first block and b) the standard error for each different respective parallel processor, to determine a probability of the parallel processor completing execution of the data items in its respective key range last among all of the parallel processors; 
	adjusting one or more of the first and second boundaries of one or more of the key ranges such that the probabilities of the parallel processors approach equalization upon: 
	re-sorting the unique keys of data items in each of the plurality of first blocks of the data file into one of a plurality of key ranges the sort space after the adjusting; 
	re-determining, for each key range, the mean number of unique keys per first block in the key range; and
	re-determining, for each key range, the standard deviation of the unique keys per first block in the key range.

CLAIM 12 (ORIGINAL): The method of claim 11, wherein the adjusting includes adjusting the one or more of the first and second boundaries of one or more of the key ranges such that for any of the key ranges, a sum of: a) the mean number of unique keys per first block for the key range, and b) a product of i) the standard error for the key range and ii) a constant, is equal to the same value.

CLAIM 13 (CANCELED)

CLAIM 14 (CURRENTLY AMENDED): A system for parallel  execution of data items, comprising: 
	a plurality of interconnected processors performing parallel  execution of data items; and 
	a computing system interconnected to the plurality of interconnected processors via a communication network, the computing system including:
	a processor; and 
	a memory interconnected to the processor and including a set of computer readable instructions that are executable by the processor to provide functions of a mapping engine including to: 
	first sort unique keys of data items in each of a plurality of sampled blocks of a data file into one of a plurality of key ranges in a sort space, wherein each key range includes first and second boundaries, and wherein each key range corresponds to a different respective one of the plurality of interconnected processors;
	adjust, one or more times, one or more of the first and second boundaries of one or more of the key ranges; 
	sort, after each adjustment, the unique keys of the data items in each of the plurality of sampled blocks of the data file into one of the plurality of key ranges in the sort space, wherein each adjustment is made such that a probability of each of the plurality of interconnected processors completing execution of data items in its corresponding key range last among all of the plurality of interconnected processors after the subsequent sort approaches equalization; and 
 interconnected processors for execution after the one or more adjustments and sorts, wherein the plurality of interconnected processors execute the respective data items in parallel.

CLAIM 15 (PREVIOUSLY PRESENTED): The system of claim 14, wherein the set of computer readable instructions are executable by the processor to, after each adjustment and sort pair: 
	determine, for each key range, a mean number of unique keys per first block in the key range; 
	determine, for each key range, a standard deviation of the unique keys per first block in the key range; and 
	manipulate the mean and standard deviation for each key range to determine the probability of the corresponding one of the plurality of interconnected processors.

CLAIM 16 (PREVIOUSLY PRESENTED): The system of claim 15, wherein the set of computer readable instructions are executable by the processor to: 
	obtain, for each different respective one of the plurality of interconnected processors, a measure of uncertainty in the mean number of unique keys per first block ("standard error") based on a) the standard deviation of the unique keys per first block in the corresponding key range and b) a total number of the plurality of first blocks; and 


CLAIM 17 (CURRENTLY AMENDED): The system of claim 16, wherein the set of computer readable instructions are executable by the processor to: 
	use, for each different respective one of the plurality of interconnected processors, a) the mean number of unique keys per first block and b) the standard error for each different respective one of the plurality of interconnected processors, to determine a probability of the one of the plurality of interconnected processors completing execution of the data items in its respective key range last among all of the plurality of interconnected processors.

CLAIM 18 (PREVIOUSLY PRESENTED): The system of claim 14, wherein the one or more adjustments are made such that after the sort of a final one of the one or more adjustments, a sum of: 
	a) the mean number of unique keys per first block for each key range, and 
	b) a product of i) the standard error for the key range and ii) a constant, is equal to the same value for each of the key ranges.

CLAIM 19 (ORIGINAL): The system of claim 14, wherein each unique key is a numeric or an alphanumeric string, and wherein each of the first and second boundaries of each of the key ranges is a numeric or an alphanumeric string.



Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-12 and 14-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 






/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2021